     Case 18-50214-rlj11 Doc 373 Filed 10/15/18              Entered 10/15/18 12:18:17         Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed October 12, 2018
                                            United States Bankruptcy Judge
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION

     IN RE:                                          §
                                                     §       CASE NO:        18-50214-rlj11
                                                 1
     REAGOR-DYKES MOTORS, LP, et al.                 §
                                                     §
                             DEBTOR.                 §


                           AGREED ORDER MODIFYING THE AUTOMATIC
                            STAY PURSUANT TO FED. R. BANKR. P. 4001(d)

               On this date came before the Court the Motion of Madison Funding LLC for Entry of

         an Agreed Order modifying the Automatic Stay Pursuant to Fed. R. Bankr. P. 4001(d) (the

         “Motion”) with respect to one1995 Cessna Citation ULTRA Model 560 airplane, Reg. #N656JG,

         Serial Number 560-0298; two Pratt & Whitney Canada engines, Serial numbers PCE-JC0345 and

         PCE-500094; and associated equipment (collectively, the “Aircraft”) as more fully described in

         the Motion.


     1
      The Debtors are Reagor-Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo (Case No. 18-50216),
     Reagor-Dykes Auto Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-50218), and
     Reagor-Dykes Floydada, LP (Case No. 18-50219).


                                                         1
Case 18-50214-rlj11 Doc 373 Filed 10/15/18          Entered 10/15/18 12:18:17         Page 2 of 2



       After reviewing the Motion, the exhibits annexed thereto, and noting the agreement of the

Debtors and United States Trustee, the Court is of the opinion that the Motion should be

GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the automatic

stay, to the extent it applies, shall be modified to permit the sale of the Aircraft by RD Executive

Travel, LLC, and the entry into the releases and financing described in the Motion.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the provisions of

Federal Rule of Bankruptcy Procedure 400l(a)(3) are waived and the Order shall be in full force

and effect upon the signature of the Court.



                                     ### End of Order ###

Agreed:


/s/ Howard C. Rubin
Howard C. Rubin
Kessler Collins, P.C.
Attorneys for Madison Funding LLC



/s/ Marcus A. Helt *
Marcus A. Helt
C. Ashley Ellis
Foley Gardere
Foley & Lardner LLP
Counsel for Debtors



/s/ Stephen P. McKitt *
Stephen P. McKitt
Attorney for the United States Trustee

* signed by Howard C. Rubin with the permission of Mr. Helt and Mr. McKitt



                                                2
